DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on May 20th, 2020. Claims 1-20 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority to Korean Application No. KR10-2019-0159273, filed on December 3rd, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“communication device configured to” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f), sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As to claim 1, claim element “communication device configured to” is a limitation that invokes 35 U.S.C. 112(f), sixth paragraph. However the written description fails to disclose the corresponding structure, material, or acts for the claimed information receiving function. Examiner notes that Applicant discloses that the communication device utilizes a communication technology such as wireless internet, near field communication, and/or mobile communication (See at least ¶43 of Applicant’s Specification). However, Examiner is unable to find the corresponding structure in the Specification for the claimed information receiving function. Applicant seems to only discuss the communication device in terms of the functions it performs making it unclear as what component is acting as the communication device. Therefore, claim 1, is rejected under 35 U.S.C. 112(a), first paragraph. Examiner notes that claims 2-10, depend from claim 1.
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As to claim 1, claim element “communication device configured to” is a limitation that invokes 35 U.S.C. 112(f), sixth paragraph. However the written description fails to disclose the corresponding structure, material, or acts for the claimed information receiving function. Examiner notes that Applicant discloses that the communication device utilizes a communication technology such as wireless internet, near field communication, and/or mobile communication (See at least ¶43 of Applicant’s Specification). However, Examiner is unable to find the corresponding structure in the Specification for the claimed information receiving function. Applicant seems to only discuss the communication device in terms of the functions it performs making it unclear as what component is acting as the communication device. 
Additionally, the recitation “provide the traffic information by reflecting the corrected traveling speed” is vague and indefinite. It is unclear as to which information the reflected traffic information is referring to. Examiner notes that in Applicant’s Specification the server processor generates traffic information using the corrected traveling speed of the probe vehicle and provides the traffic information to a different vehicle (See at least ¶70 of Applicant’s Specification). However, it is not clear as to whether this information pertains to the previously received information from the probe vehicle or information related to the speed correction.
Therefore, claim 1, is rejected under 35 U.S.C. 112(b), first paragraph. Examiner notes that claims 2-10, depend from claim 1.

As to claims 2 and 12, the recitation “wherein the crossroad passing information includes a time for the probe vehicle to pass through a crossroad” is vague and indefinite. Examiner notes that in claim 1, the communication device receives crossroad passing information from a probe vehicle. However, in claim 2, Applicant states that the crossroad passing information includes a time for the probe vehicle to pass through a crossroad. It is unclear whether the probe vehicle is providing information to the communication device when passing through the crossroad or if the probe vehicle is receiving an instruction to pass through the crossroad at a particular time. Examiner notes that in Applicant’s Specification the crossroad passing information may include information of an identification of a crossroad, a time point to enter the crossroad, and a time for the probe vehicle to pass through the crossroad , and, in a particular case, the crossroad passing time is a time taken for the probe vehicle to pass through the crossroad (See at least ¶50 of Applicant’s Specification). However, it is not clear how the crossroad passing information relates to the passing of the probe vehicle through the crossroad (e.g. measured time taken to pass through, a time point when the vehicle passes through,  a command for a time to pass through, etc.) Therefore, claims 2 and 12, are rejected under 35 U.S.C. 112(b), first paragraph. 

As to claims 4 and 14, the recitation “wherein the processor is configured to select, as the correction reference, a time point for the probe vehicle to reach a crossroad” is vague and indefinite. Examiner notes that in claim 2, the crossroad passing information includes a time for the probe vehicle to pass through a crossroad. It is unclear if the selected time point for the probe vehicle to reach a crossroad that acts as the correction reference is the same time point of the crossroad passing information of claim 2. Examiner notes that in Applicant’s Specification that the crossroad passing information may include a time point to reach the crossroad (See at least ¶50 of Applicant’s Specification). However, it is not clear if the crossroad passing information is the same or related to the correction reference.
Additionally, the recitation “matched to an average signal waiting time at the crossroad through which the probe vehicle passes” is vague and indefinite. It Is unclear if the average signal waiting time is related to the probe vehicle or a timing related to the traffic signal. Examiner notes that in Applicant’s Specification that the server processor calculates the total signal wait time based on the sum of signal waiting times for each point at which the probe vehicle enters a crossroad, and that the average signal waiting time and a time point for the probe vehicle to reach the crossroad corresponds to the average signal waiting time (See at least ¶57 of Applicant’s Specification). However, it is not clear what the relation is between the average signal waiting time, the traffic signal, and the probe vehicle.
Therefore, claims 4 and 14, are rejected under 35 U.S.C. 112(b), first paragraph. Examiner notes that claims 5-9 and 15-19, depend from claims 4 and 14, respectively.

As to claims 5 and 15, the recitation “wherein the processor is configured to calculate a correction value for correcting a time for the probe vehicle to pass through the crossroad by utilizing the correction reference, the traffic light information, and the time for the probe vehicle to reach the crossroad” is vague and indefinite. Examiner notes that in claim 4, the correction reference is a time point for the probe vehicle to reach a crossroad. In claim 5, Applicant refers to utilizing both the correction reference and the time for the probe vehicle to reach the crossroad. However, the correction reference is already claimed to be a time point for the probe vehicle to reach a crossroad. Examiner notes that in Applicant’s Specification the server calculates a correction value for correcting the crossroad passing time of the probe vehicle (See at least ¶59 of Applicant’s Specification). However, it is not clear how the crossroad passing time is corrected on the basis of a correction reference that is a time point for the probe vehicle to pass through the crossroad, and a time point for the probe vehicle to reach the crossroad. Further yet, it is not clear how the correction reference and the time for the probe vehicle to reach the crossroad differ.  Therefore, claims 5 and 15, is rejected under 35 U.S.C. 112(b), first paragraph. Examiner notes that claims 6-9 and 16-19, depend from claims 5 and 15, respectively.

As to claims 6 and 16, the recitation “wherein the processor is configured to determine, as the correction value, the average signal waiting time at the crossroad, when a signal of a traffic light is a progress signal at a time point for the probe vehicle to enter the crossroad” is vague and indefinite. Examiner notes that in claim 5, a correction value for correcting a time for the probe vehicle to pass through the crossroad is calculated. Additionally, Examiner notes that in Applicant’s Specification the server processor calculates a time point for the probe vehicle to reach the crossroad which corresponds to the average signal waiting time (See at least ¶57 of Applicant’s Specification).  However, it is unclear how the determination of the correction value, as the average signal waiting time at the crossroad, as claimed in claim 6, is related to the calculation of the correction value of claim 5. Therefore, claims 6 and 16, are rejected under 35 U.S.C. 112(b), first paragraph. Examiner notes that claims 7-9 and 17, depend from claims 6 and 16 respectively.

As to claims 7 and 18, the variable ‘T’ appears to be referring to the average signal waiting time, but the average signal waiting time, as claimed in claim 6, acts as the correction value. Examiner notes that in Applicant’s Specification the server processor calculates a time point for the probe vehicle to reach the crossroad which corresponds to the average signal waiting time (See at least ¶57 of Applicant’s Specification), and that the server processor determines the correction value C as the average signal waiting time T (See at least ¶65 of Applicant’s Specification). It is unclear how the correction value is calculated using the average signal waiting time if the correction value itself is the average signal waiting time. 
Additionally, J refers to the correction reference which in claim 4 corresponds to a time point for the probe vehicle to reach a crossroad. However, Jmax also refers to a time point for the probe vehicle to reach the crossroad. It appears that J and Jmax refer to the same time point. Examiner notes that in Applicant’s Specification the server processor calculates a correction value for correcting the crossroad passing time of the probe vehicle by utilizing the correction reference J and a time point J (See at least ¶59 of Applicant’s Specification), and Jmax denotes a time point for the probe vehicle to reach the crossroad which is matched to the maximum waiting time within the traffic light cycle (See at least ¶62 of Applicant’s Specification). It is unclear how the time point for the probe vehicle to reach the crossroad is used in calculating the correction value and how the waiting time corresponds to the probe vehicle.
Therefore, claims 7 and 18, are rejected under 35 U.S.C. 112(b), first paragraph. Examiner notes that claims 8-9, depend from claim 7.

As to claims 8 and 19, the variable ‘T’ appears to be referring to the average signal waiting time, but the average signal waiting time, as claimed in claim 6, acts as the correction value. Examiner notes that in Applicant’s Specification the server processor calculates a time point for the probe vehicle to reach the crossroad which corresponds to the average signal waiting time (See at least ¶57 of Applicant’s Specification), and that the server processor determines the correction value C as the average signal waiting time T (See at least ¶65 of Applicant’s Specification). It is unclear how the correction value is calculated using the average signal waiting time if the correction value itself is the average signal waiting time. 
Additionally, J refers to the correction reference which in claim 4 corresponds to a time point for the probe vehicle to reach a crossroad. However, Jmin also refers to a time point for the probe vehicle to reach the crossroad. It appears that J and Jmin refer to the same time point. Examiner notes that in Applicant’s Specification the server processor calculates a correction value for correcting the crossroad passing time of the probe vehicle by utilizing the correction reference J and a time point J (See at least ¶59 of Applicant’s Specification), and Jmin denotes a time point for the probe vehicle to reach the crossroad which is matched to the maximum waiting time within the traffic light cycle (See at least ¶64 of Applicant’s Specification). It is unclear how the time point for the probe vehicle to reach the crossroad is used in calculating the correction value and how a waiting time corresponds to the probe vehicle.
Therefore, claims 8 and 19, are rejected under 35 U.S.C. 112(b), first paragraph. Examiner notes that claim 9, depend from claim 8.

As to claim 11, the recitation “providing the traffic information by reflecting the corrected traveling speed” is vague and indefinite. It is unclear as to which information the reflected traffic information is referring to. Examiner notes that in Applicant’s Specification the server processor generates traffic information using the corrected traveling speed of the probe vehicle and provides the traffic information to a different vehicle (See at least ¶70 of Applicant’s Specification). However, it is not clear as to whether this information pertains to the previously received information from the probe vehicle or information related to the speed correction.
Therefore, claim 11, is rejected under 35 U.S.C. 112(b), first paragraph. Examiner notes that claims 12-20, depend from claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20090115632 A1, in view of Miller et al., US 20170330456 A1, hereinafter referred to as Park, and Miller, respectively.
As to claim 1, Park discloses a system for providing traffic information, the system comprising: 
a communication device configured to receive crossroad passing information and traffic light information from a probe vehicle (traffic information reception terminal [i.e. communication device] may include information processing devices for receiving and/or processing traffic information – See at least ¶37; processor calculates a time period to be elapsed until the vehicle [i.e. probe vehicle] reaches a traffic light from a current time point [i.e. crossroad passing information] – See at least ¶86; traffic information reception terminal acquires traffic light information of a current time point  – See at least ¶84).
selecting a correction reference based on the traffic light information, and providing the traffic information by reflecting the corrected traveling speed (controller controls the processor to calculate a time period t1 to be elapsed until the vehicle reaches a traffic light from a current time point [i.e. correction reference based on traffic light information] – See at least ¶86; when it is determined that the vehicle cannot pass through the green light, the controller controls the voice output unit to output an announcement such as "A current signal is changed to a red light after 5 seconds. Please reduce a speed of a vehicle" [i.e. provide traffic information by reflecting corrected traveling speed] – See at least ¶91).

Park fails to explicitly disclose a processor configured to correct a traveling speed of the probe vehicle based on a correction reference. 
However, Miller teaches a processor configured to correct a traveling speed of the probe vehicle based on a correction reference (a vehicle computer [i.e. processor] may include programming to adjust the vehicle speed, e.g., the vehicle computer can adjust an amount of energy provided to a drive train, e.g., one or more of electric, gasoline powered, etc., of the vehicle to reach a desired speed requested by the central computer – See at least ¶18; speed adjustment value may be specific to each vehicle depending on current speed, a distance of the respective vehicle from an intersection, and timing of a traffic light at the intersection [i.e. a correction reference] – See at least ¶40).
Park discloses determining traffic light information and a time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park to include the feature of a processor configured to correct a traveling speed of the probe vehicle based on a correction reference, as taught by Miller, to minimize changes in kinetic energy of a vehicle when passing through intersections which effectively increases fuel efficiency and reduces net emissions.

	Independent claim 11 is rejected under the same rationale as claim 1 as they recite nearly identical subject matter with only minor variations.

As to claims 2 and 12, Park discloses wherein the crossroad passing information includes a time for the probe vehicle to pass through a crossroad (controller controls the processor to calculate a time period to be elapsed until the vehicle reaches a traffic light from a current time point [i.e. a time to pass through a crossroad] – See at least ¶86).

As to claim 3 and 13, Park discloses wherein the traffic light information includes a traffic light cycle, a signal state, and a time remaining until a signal is changed (traffic light information includes a traffic light period [i.e. cycle], a signal of a traffic light at an acquisition time point of the traffic light information [i.e. signal state], an elapsed time period from a time point changed to the corresponding signal to the acquisition time point of the traffic light information – See at least ¶59, Examiner notes that elapsed time period is used to determine time remaining until a signal is changed; calculate a time period t2 to be elapsed until a current signal of a traffic light is changed to another signal from a current time point – See at least ¶86).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20090115632 A1, in view of Miller et al., US 20170330456 A1, as applied to claim 1 above, and further in view of Witte et al., US 20140266798 A1, hereinafter referred to as Park, Miller, and Witte, respectively.
As to claims 4 and 14, Park discloses wherein the processor is configured to select, as the correction reference, a time point for the probe vehicle to reach a crossroad (controller controls the processor to calculate a time period t1 to be elapsed until the vehicle reaches a traffic light from a current time point [i.e. correction reference] – See at least ¶86).

The combination of Park and Witte fails to explicitly disclose an average signal waiting time at the crossroad through which the probe vehicle passes. 
However, Witte teaches an average signal waiting time at the crossroad through which the probe vehicle passes (the plurality of devices may be considered to have waited in the same queue for a given transition thus, a given transition time that is determined may be based on data relating to multiple devices, an average transition time [i.e. average signal waiting time] may then be determined using some form of aggregation– See at least ¶38).
	Park discloses determining traffic light information and a time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Miller to include the feature of an average signal waiting time at the crossroad through which the probe vehicle passes, as taught by Witte, to predict future transition times of traffic signals for optimizing the flow of traffic.

Claims 5-9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20090115632 A1, in view of Miller et al., US 20170330456 A1, and in view of Witte et al., US 20140266798 A1, as applied to claims 4 and 14 above, and further in view of Pohl et al. US 20190130199 A1, hereinafter referred to as Park, Miller, Witte, and Pohl, respectively.
	As to claims 5 and 15, Park discloses a correction reference and the time for the probe vehicle to reach the crossroad (controller controls the processor to calculate a time period t1 to be elapsed until the vehicle reaches a traffic light from a current time point [i.e. correction reference and time for probe vehicle to reach crossroad] – See at least ¶86). 

The combination of Park, Miller, and Witte fails to explicitly disclose a correction value for correcting a time for the probe vehicle to pass through the crossroad by utilizing the traffic light information. 
However, Pohl teaches a correction value for correcting a time for the probe vehicle to pass through the crossroad by utilizing the traffic light information (server may utilize known infrastructure element information [i.e. traffic light information], such as timings, states, distances from vehicle, or otherwise, to predict an infrastructure element state for the vehicle, upon receiving a prediction, the vehicle may update a trajectory planning, in which information pertaining to the vehicle's travel is modified [i.e. corrected], such modified information may include, a vehicle velocity [i.e. correction value] – See at least ¶44; Update Vehicle Trajectory Planning – See at least Fig. 5, Examiner notes that updating a planned trajectory/speed necessarily includes correcting the time the vehicle will pass through the crossroad).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition. Pohl teaches predicting traffic light cycles and modifying vehicle behavior including sending an instruction to adjust the speed and/or acceleration of a vehicle to avoid the need for stopping at a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Miller, and Witte to include the feature of a correction value for correcting a time for the probe vehicle to pass through the crossroad by utilizing the traffic light information, as taught by Pohl, to decrease fuel consumption by avoiding the need for vehicles to wait at traffic lights (See at least ¶2 of Pohl).
	
	As to claims 6 and 16, Park discloses determining when a signal of a traffic light is a progress signal at a time point for the probe vehicle to enter the crossroad (if the time period to be elapsed until a current signal [i.e. a progress signal] of the traffic light is changed to another signal [i.e. not the progress signal] is greater than the time period to be elapsed until the vehicle reaches the traffic light, the controller determines that the vehicle can safely pass through the traffic light with a current traveling speed – See at least ¶88).

	The combination of Park and Miller fails to explicitly disclose an average signal waiting time at the crossroad.
However, Witte teaches an average signal waiting time at the crossroad (the plurality of devices may be considered to have waited in the same queue for a given transition thus, a given transition time that is determined may be based on data relating to multiple devices, an average transition time [i.e. average signal waiting time] may then be determined using some form of aggregation– See at least ¶38).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles.  Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Miller to include the feature of an average signal waiting time at the crossroad, as taught by Witte, to predict future transition times of traffic signals for optimizing the flow of traffic.

	The combination of Park, Miller, and Witte fails to explicitly disclose a correction value.
	However, Pohl teaches a correction value (the vehicle may update a trajectory planning, in which information pertaining to the vehicle's travel is modified [i.e. corrected], such modified information may include, but is not limited to, a vehicle velocity [i.e. correction value] – See at least ¶44).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles.  Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition. Pohl teaches predicting traffic light cycles and modifying vehicle behavior including sending an instruction to adjust the speed and/or acceleration of a vehicle to avoid the need for stopping at a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Miller, and Witte to include the feature of a correction value, as taught by Pohl, to decrease fuel consumption by avoiding the need for vehicles to wait at traffic lights (See at least ¶2 of Pohl).

	As to claims 7 and 18, the combination of Park and Miller fails to explicitly disclose an average signal waiting time. 
	However, Witte teaches an average signal waiting time (the plurality of devices may be considered to have waited in the same queue for a given transition thus, a given transition time that is determined may be based on data relating to multiple devices, an average transition time [i.e. average signal waiting time] may then be determined using some form of aggregation– See at least ¶38).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Miller to include the feature of an average signal waiting time at the crossroad, as taught by Witte, to predict future transition times of traffic signals for optimizing the flow of traffic.

	The combination of Park, Miller, and Witte fails to explicitly disclose calculating a correction value when the signal of the traffic light is not the progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad later than the correction reference. 
	However, Pohl teaches calculating a correction value when the signal of the traffic light is not the progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad later than the correction reference (the vehicle may update a trajectory planning, in which information pertaining to the vehicle's travel is modified [i.e. corrected], such modified information may include, but is not limited to, a vehicle trajectory, a velocity [i.e. correction value] – See at least ¶44; a speed update (such as coasting, or traveling faster or slower [i.e. when the probe vehicle enters the crossroad later] toward a red light to arrive when a green light is imminent, in order to reduce or avoid stopping, or in the case or coasting or slowing, to avoid unnecessary acceleration – See at least ¶75).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition. Pohl teaches predicting traffic light cycles and modifying vehicle behavior including sending an instruction to adjust the speed and/or acceleration of a vehicle to avoid the need for stopping at a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Miller, and Witte to include the feature of calculating a correction value when the signal of the traffic light is not the progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad later than the correction reference, as taught by Pohl, to decrease fuel consumption by avoiding the need for vehicles to wait at traffic lights or reduce the total waiting time at a traffic light (See at least ¶2 of Pohl). 

The combination of Park, Miller, Witte, and Pohl fails to explicitly teach calculating the correction value according to the claimed formula. However, it would have been obvious to one of ordinary skill in the art to modify the above combination of references yield the same result because the above combination of references, as cited, contemplates identifying the difference between the current time a probe vehicle will enter a crossroad and a corrected time for the probe vehicle to reach the crossroad by using a correction value for altering the speed of the vehicle. 

	As to claims 8 and 19, the combination of Park and Miller fails to explicitly disclose an average signal waiting time. 
	However, Witte teaches an average signal waiting time (the plurality of devices may be considered to have waited in the same queue for a given transition thus, a given transition time that is determined may be based on data relating to multiple devices, an average transition time [i.e. average signal waiting time] may then be determined using some form of aggregation– See at least ¶38).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Miller to include the feature of an average signal waiting time at the crossroad, as taught by Witte, to predict future transition times of traffic signals for optimizing the flow of traffic.
	The combination of Park, Miller, and Witte fails to explicitly disclose calculating a correction value when the signal of the traffic light is not the progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad earlier than the correction reference. 
	However, Pohl teaches calculating a correction value when the signal of the traffic light is not the progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad earlier than the correction reference (the vehicle may update a trajectory planning, in which information pertaining to the vehicle's travel is modified [i.e. corrected], such modified information may include, but is not limited to, a vehicle trajectory, a velocity [i.e. correction value], and intended gear, a lane of travel, a route, or otherwise – See at least ¶44; a speed update (such as coasting, or traveling faster [i.e. when the probe vehicle enters the crossroad later] or slower toward a red light to arrive when a green light is imminent, in order to reduce or avoid stopping, or in the case or coasting or slowing, to avoid unnecessary acceleration – See at least ¶75).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition. Pohl teaches predicting traffic light cycles and modifying vehicle behavior including sending an instruction to adjust the speed and/or acceleration of a vehicle to avoid the need for stopping at a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Miller, and Witte to include the feature of calculating a correction value when the signal of the traffic light is not the progress signal at the time point for the probe vehicle to enter the crossroad, and when the probe vehicle enters the crossroad earlier than the correction reference, as taught by Pohl, to decrease fuel consumption by avoiding the need for vehicles to wait at traffic lights or reduce the total waiting time at a traffic light (See at least ¶2 of Pohl). 

The combination of Park, Miller, Witte, and Pohl fails to explicitly teach calculating the correction value according to the claimed formula. However, it would have been obvious to one of ordinary skill in the art to modify the above combination of references yield the same result because the above combination of references, as cited, contemplates identifying the difference between the current time a probe vehicle will enter a crossroad and a corrected time for the probe vehicle to reach the crossroad by using a correction value for altering the speed of the vehicle.

	As to claims 9 and 17, the combination of Park, Miller, and Witte fails to explicitly disclose correcting the traveling speed of the probe vehicle by reflecting the correction value.
	However, Pohl teaches correcting the traveling speed of the probe vehicle by reflecting the correction value (the vehicle may update [i.e. reflect] a trajectory planning, in which information pertaining to the vehicle's travel is modified [i.e. corrected], such modified information may include, but is not limited to, a vehicle trajectory, a velocity [i.e. correction value], and intended gear, a lane of travel, a route, or otherwise – See at least ¶44; an instruction or recommendation, such as a velocity or acceleration to carry out to minimize or avoid a wait time at an infrastructure element – See at least ¶55).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Witte teaches obtaining traffic information from a probe vehicle and determining the transition time of a traffic light including an average time of transition. Pohl teaches predicting traffic light cycles and modifying vehicle behavior including sending an instruction to adjust the speed and/or acceleration of a vehicle to avoid the need for stopping at a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Miller, and Witte to include the feature of correcting the traveling speed of the probe vehicle by reflecting the correction value, as taught by Pohl, to decrease fuel consumption by avoiding the need for vehicles to wait at traffic lights (See at least ¶2 of Pohl).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20090115632 A1, in view of Miller et al., US 20170330456 A1, as applied to claim 1 above, and further in view of Yusa, US 20210012653 A1, hereinafter referred to as Park, Miller, and Yusa, respectively.
As to claims 10 and 20, the combination of Park and Miller fails to explicitly disclose correcting a signal waiting time by reflecting a traffic congestion degree. 
However, Yusa teaches correcting a signal waiting time by reflecting a traffic congestion degree (the congestion determination unit determines whether or not the average waiting time exceeds a predetermined threshold [i.e. degree of congestion] – See at least ¶66; countermeasure presenting unit presents a countermeasure method such as “changing signal lighting intervals” [i.e. corrections waiting time] – See at least ¶94, Examiner notes that changing signal lighting intervals necessarily includes correcting the signal waiting times).
Park discloses determining traffic light information and time for a vehicle to reach an intersection including alerting a driver to adjust speed based on the traffic light information and the time taken to reach the traffic light. Miller teaches adjusting the speed of a vehicle approaching an intersection based on traffic light information and adjusting the traffic light timing to minimize changes in kinetic energy of passing vehicles. Yusa teaches adjusting signal timing intervals based on measurements of traffic congestion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Miller to include the feature of correcting a signal waiting time by reflecting a traffic congestion degree, as taught by Yusa, to avoid the serious buildup of traffic congestion due to a rapid increase in a traffic amount (See at least ¶2 of Yusa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668